Exhibit 10.1

VISTEON CORPORATION

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This Amended and Restated Employment Agreement (this “Agreement”) is entered
into effective as of February 12, 2018 (the “Effective Date”), by and between
Visteon Corporation, a Delaware corporation (the “Company”), and Sachin Lawande
(the “Employee”).

BACKGROUND

A.    The Employee and the Company are party to an Employment Agreement
effective as of June 8, 2015 (the “Prior Employment Agreement”) pursuant to
which the Employee currently serves as the Chief Executive Officer of the
Company.

B.    The term of the Prior Employment Agreement is scheduled to expire on
June 29, 2018.

C.    The Employee and the Company desire to amend and restate the terms of the
Prior Employment Agreement to set forth the terms pursuant to which the Employee
will continue to serve as the Chief Executive Officer of the Company.

AGREEMENT

In consideration of the mutual promises contained herein and of other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

1.    POSITION AND DUTIES.

(a)    During the Term (as defined in Section 2 hereof), the Employee shall
continue to serve as the Chief Executive Officer of the Company. In addition,
during the Term, the Employee shall serve, and be re-nominated from year to year
to serve, as a member of the Board of Directors of the Company (the “Board”);
provided that the Employee’s continued service as a member of the Board shall at
all times remain subject to applicable law and to any and all nomination and
election procedures in accordance with the Company’s charter and by-laws. In the
foregoing capacities, the Employee shall have the duties, authorities and
responsibilities commensurate with the duties, authorities and responsibilities
of persons in similar capacities in similarly sized companies, and such other
duties, authorities and responsibilities as may reasonably be assigned to the
Employee from time to time that are not inconsistent with the Employee’s
position with the Company. The Employee’s principal place of employment with the
Company shall be in Van Buren Township, Michigan, provided that the Employee
understands and agrees that the Employee may be required to travel from time to
time, both domestically and internationally, for business purposes. The Employee
shall report directly to the Board.

(b)    During the Term, the Employee shall devote all of the Employee’s business
time, energy, business judgment, knowledge and skill and the Employee’s best
efforts to the performance of the Employee’s duties with the Company, provided
that the foregoing shall not



--------------------------------------------------------------------------------

prevent the Employee from (i) serving on the boards of directors of for-profit
and non-profit organizations, subject to the written approval of the Board,
including service on one (1) board of directors as agreed to by the Company in
advance of the Effective Date, (ii) participating in charitable, civic,
educational, professional, community or industry affairs and (iii) managing the
Employee’s passive personal investments so long as such activities do not
individually or collectively interfere or conflict with the Employee’s duties
hereunder or create a potential business or fiduciary conflict.

2.    EMPLOYMENT TERM. The term of the Agreement shall extend through June 29,
2021 (the “Term”). The Term, but not Employee’s employment with the Company,
shall terminate on June 29, 2021 without further action by the Company or the
Employee unless they have before that date mutually agreed to an extension of
the Term. However, both the Term of the Agreement and the Employee’s employment
shall terminate sooner pursuant to Section 7 hereof, subject to Section 8
hereof. If the Term is not earlier terminated in accordance with Section 7
hereof, it will automatically terminate on June 29, 2021, without further action
by the Company or the Employee unless both the Company and the Employee have,
before that date, mutually agreed to an extension of the Term.

3.    BASE SALARY. During the Term, the Company agrees to pay the Employee an
initial base salary at an annual rate of $1,030,000, payable in accordance with
the regular payroll practices of the Company, but not less frequently than
monthly. The Employee’s base salary shall be subject to annual review by the
Board (or a committee thereof) based on market trends, internal considerations
and performance. The base salary as determined herein and adjusted from time to
time shall constitute “Base Salary” for purposes of this Agreement.

4.    ANNUAL INCENTIVE OPPORTUNITY. During the Term, the Employee shall have an
annual incentive opportunity, under the Company’s annual incentive plan in
effect from time to time for its senior executive officers, based on a target
incentive opportunity of, beginning in fiscal year 2018, at least 125% of the
Employee’s Base Salary (“Target Bonus”) and a maximum incentive opportunity of
not less than 200% of the Employee’s Target Bonus, subject to the attainment of
one or more pre-established performance goals established by the Board (or a
committee thereof) in its sole discretion. Any annual incentive payable
hereunder shall be paid in cash in United States dollars the calendar year
following the calendar year to which such incentive relates at the same time as
annual incentive payments for such year are paid to other senior executives,
subject to the Employee’s continued employment at the time of payment, except as
otherwise set forth herein.

5.    LONG-TERM INCENTIVE AWARDS.

(a)    During the Term, the Employee shall be eligible for annual awards under
the Company’s long-term incentive compensation arrangements as reasonably
determined by the Board (or any subcommittee thereof), in accordance with the
Company’s policies and the applicable award agreements and incentive
compensation plans under which such awards may be granted, as in effect from
time to time.

(b)    For the avoidance of doubt, the terms and conditions of the Employee’s
Initial Equity Award and Sign-On/Buy-Out Equity Award (as each is defined in the
Prior Employment Agreement) shall remain subject to the terms and conditions set
forth in the Prior Employment Agreement and, to the extent consistent with the
Prior Employment Agreement, the Company’s 2010 Incentive Plan and the applicable
award agreements.

 

2



--------------------------------------------------------------------------------

6.    EMPLOYEE BENEFITS.

(a)    BENEFIT PLANS. During the Term, the Employee shall be entitled to
participate in any employee benefit plan that the Company has adopted or may
adopt, maintain or contribute to for the benefit of its executive employees
generally (including, without limitation, any supplemental executive retirement
plan and any other program or arrangement available only to senior officers of
the Company), subject to satisfying the applicable eligibility requirements, and
except to the extent such plans are duplicative of the benefits otherwise
provided hereunder. The Employee’s participation in the employee benefit plans
of the Company will be subject to the terms of the applicable plan documents and
generally applicable Company policies. For purposes of the Company supplemental
executive retirement plan, the Employee shall be an “elected Corporate Officer”
eligible to participate in that plan and shall become vested in his supplemental
executive retirement plan benefit based on the terms and conditions of the
supplemental executive retirement plan, as amended from time to time.
Notwithstanding the foregoing, the Company may modify or terminate any employee
benefit plan at any time.

(b)    VACATION. During the Term, the Employee shall be entitled to four weeks
of paid vacation per calendar year (as prorated for partial years), subject to
the Company’s policy on accrual and use applicable to employees as in effect
from time to time.

(c)    BUSINESS EXPENSES. Upon presentation of reasonable substantiation and
documentation as the Company may specify from time to time, the Employee shall
be reimbursed, in accordance with the Company’s expense reimbursement policy as
in effect from time to time, for all reasonable out-of-pocket business expenses
incurred and paid by the Employee during the Term and in connection with the
performance of the Employee’s duties hereunder.

(d)    PROFESSIONAL FEES. Upon presentation of appropriate documentation, the
Company shall reimburse the Employee for up to $10,000 of reasonable
professional fees incurred in connection with the negotiation and documentation
of this Agreement and related agreements hereunder.

7.    TERMINATION. Both the Employee’s employment and the Term shall terminate
on the first of the following to occur:

(a)    DISABILITY. Upon ten (10) days’ prior written notice by the Company to
the Employee of a termination due to Disability. For purposes of this Agreement,
“Disability” shall be defined as the inability of the Employee to have performed
the Employee’s material duties hereunder due to a physical or mental injury,
infirmity or incapacity for 180 days (including weekends and holidays) in any
365-day period as determined by the Board in its reasonable discretion and the
findings of a physician mutually selected by the Company and the Employee (or
the Employee’s representative). The Employee shall cooperate in all respects
with the

 

3



--------------------------------------------------------------------------------

Company if a question arises as to whether the Employee has become disabled
(including, without limitation, submitting to reasonable examinations by one or
more medical doctors and other health care specialists selected by the Company
and authorizing such medical doctors and other health care specialists to
discuss the Employee’s condition with the Company).

(b)    DEATH. Automatically upon the date of death of the Employee.

(c)    CAUSE. Immediately upon written notice by the Company to the Employee of
a termination for Cause. “Cause” shall mean:

(i)    the Employee’s conviction of, or pleading of guilty to, or entering a
plea of no contest to, any felony or any crime involving moral turpitude or
misrepresentation;

(ii)    the Employee’s willful failure or refusal to carry out the reasonable
and lawful directions of the Board concerning duties or actions consistent with
the Employee’s position;

(iii)    the Employee’s willful misconduct against the Company constituting
fraud, embezzlement, misappropriation of funds or breach of fiduciary duty;

(iv)    the Employee’s gross or willful misconduct resulting in substantial loss
to the Company or substantial damage to the Company’s reputation;

(v)    the Employee’s material and willful violation of any material reasonable
rules, regulations, policies, directions or restrictions of the Company
regarding employee conduct; or

(vi)    the Employee’s willful and material breach of any provision of this
Agreement.

For such purpose, no act or omission to act by the Employee shall be “willful”
if conducted in good faith and with a reasonable belief that such act or
omission was in the best interests of the Company. Any determination of Cause by
the Company will be made by a resolution approved by a majority of the members
of the Board (excluding the Employee), provided that no such determination may
be made until the Employee has been given written notice detailing the specific
Cause event, an opportunity to appear before the Board to refute such finding
(with the assistance of counsel), and a period of thirty (30) days following
such appearance to cure such event (if susceptible to cure) to the satisfaction
of the Board. Notwithstanding anything to the contrary contained herein, the
Employee’s right to cure shall not apply if there are habitual or repeated
breaches by the Employee.

(d)    WITHOUT CAUSE. Immediately upon written notice by the Company to the
Employee of an involuntary termination without Cause (other than for death or
Disability).

(e)    GOOD REASON. Upon written notice by the Employee to the Company of a
termination for Good Reason. “Good Reason” shall mean the occurrence of any of
the following events, without the express written consent of the Employee,
unless such events are fully corrected in all material respects by the Company
within thirty (30) days following written notification by the Employee to the
Company of the occurrence of one of the reasons set forth below:

 

4



--------------------------------------------------------------------------------

(i)    the Company’s assignment to the Employee of duties (including titles and
reporting relationships) inconsistent in any material respect with the
Employee’s duties or responsibilities as contemplated by this Agreement, any
failure to re-nominate the Employee for election by the Company’s stockholders
as a member of the Board, or any other action by the Company that results in a
significant diminution in the Employee’s position, authority, duties or
responsibilities (provided that any sale or other disposition of assets by the
Company shall not, in and of itself, constitute a significant diminution in the
Employee’s position, authority, duties or responsibilities; and provided,
further, that a reduction in authority, duties or responsibilities resulting
solely from the Company ceasing to be a publicly traded entity shall not
constitute Good Reason hereunder); or

(ii)    the Company’s material breach of any provision of this Agreement.

The Employee shall provide the Company with a written notice detailing the
specific circumstances alleged to constitute Good Reason within forty-five
(45) days after the first occurrence of such circumstances, and actually
terminate employment within thirty (30) days following the expiration of the
Company’s cure period as set forth above. Otherwise, any claim of such
circumstances as “Good Reason” shall be deemed irrevocably waived by the
Employee.

(f)    WITHOUT GOOD REASON. Upon thirty (30) days’ prior written notice by the
Employee to the Company of the Employee’s voluntary termination of employment
without Good Reason (which the Company may, in its sole discretion, make
effective earlier than any notice date).

8.    CONSEQUENCES OF TERMINATION.

(a)    DEATH. In the event that, during the Term, the Employee’s employment
terminates on account of the Employee’s death, the Employee or the Employee’s
estate, as the case may be, shall be entitled to the following (with the amounts
due under Sections 8(a)(i) through 8(a)(iii) hereof to be paid within sixty
(60) days following termination of employment, or such earlier date as may be
required by applicable law):

(i)    any earned and unpaid Base Salary through the date of termination;

(ii)    reimbursement for any unreimbursed business expenses incurred through
the date of termination;

(iii)    any accrued but unused vacation time in accordance with Company policy;

(iv)    all other vested payments, benefits or fringe benefits to which the
Employee shall be entitled under the terms of any applicable compensation
arrangement or benefit, equity or fringe benefit plan or program or grant or
this Agreement (collectively, Sections 8(a)(i) through 8(a)(iv) hereof shall be
hereafter referred to as the “Accrued Benefits”);

 

5



--------------------------------------------------------------------------------

(v)    payment of the Employee’s bonus and long-term incentive award, if any,
for all performance periods completed prior to the Employee’s termination, to
the extent earned, which shall be payable when such bonuses and awards are
payable to other employees, to the extent not otherwise payable on the same or
more favorable terms under the terms of such award (the “Prior Bonuses”); and

(vi)    payment of the Employee’s annual incentive for the incomplete calendar
year during which such termination occurs, which shall be earned and payable
based on actual results in accordance with the terms thereof and payable at the
time when such bonuses and awards are payable to other employees as if the
Employee’s employment had not terminated (and with any subjective criteria
deemed satisfied at target), except that such amount shall be prorated based on
the fraction the numerator of which shall be the number of days employed during
such calendar year prior to the Employee’s termination and the denominator of
which shall be the total number of days in that calendar year (the “Pro Rata
Bonus”).

(b)    DISABILITY. In the event that, during the Term, the Employee’s employment
terminates on account of the Employee’s Disability, the Company shall pay or
provide the Accrued Benefits, the Prior Bonuses and the Pro Rata Bonus to the
Employee.

(c)    TERMINATION FOR CAUSE OR WITHOUT GOOD REASON. If, during the Term, the
Employee’s employment is terminated (x) by the Company for Cause, or (y) by the
Employee without Good Reason, the Company shall pay or provide the Accrued
Benefits to the Employee.

(d)    TERMINATION WITHOUT CAUSE OR FOR GOOD REASON. If, during the Term, the
Employee’s employment by the Company is terminated (x) by the Company other than
for Cause (and other than for death or Disability), or (y) by the Employee for
Good Reason, the Company shall pay or provide the Employee with the following:

(i)    the Accrued Benefits;

(ii)    If the Employee’s termination is prior to or more than twenty-four
(24) months following a Change in Control and subject to the Employee’s
continued compliance with the obligations in Sections 9 and 10 hereof, in lieu
of any further salary payment to the Employee for any period after the
termination, a lump sum severance payment, in cash, equal to one and one half
times (1.5x) the sum of: (x) the Employee’s Base Salary as in effect immediately
prior to the termination or, if higher, in effect immediately prior to the first
occurrence of an event or circumstance constituting Good Reason, and (y) the
Employee’s Target Bonus in respect of the fiscal year in which occurs the
termination or, if higher, the fiscal year in which occurs the first event or
circumstance constituting Good Reason, such lump sum severance payment to be
paid on the sixtieth (60th) day following the Employee’s date of termination,
provided that that the release provided in Section 9 has become irrevocable
prior to such date and except as otherwise provided in Section 25(b).

(iii)    Subject to (A) the Employee’s timely election of continuation coverage
under the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”), (B) the Employee’s continued copayment of premiums at the same level
and cost to the

 

6



--------------------------------------------------------------------------------

Employee as if the Employee were an employee of the Company (excluding, for
purposes of calculating cost, an employee’s ability to pay premiums with pre-tax
dollars), and (C) the Employee’s continued compliance with the obligations in
Sections 9 and 10 hereof, continued participation in the Company’s group health
plan (to the extent permitted under applicable law and the terms of such plan)
which covers the Employee (and the Employee’s eligible dependents) for a period
of eighteen (18) months at the Company’s expense, provided that the Employee is
eligible and remains eligible for COBRA coverage; and provided, further, that in
the event that the Employee obtains other employment that offers group health
benefits, such continuation of coverage by the Company under this
Section 8(d)(iii) shall immediately cease.

(iv)    Without duplication of any amount payable to the Employee under the
terms of the applicable incentive plan, the Company shall pay to the Employee, a
lump sum amount, in cash, equal to the sum of (1) the Prior Bonuses and (2) the
Pro Rata Bonus. Notwithstanding the foregoing, if and to the extent the Employee
had elected to defer receipt of any of the Prior Bonuses and if the Employee’s
deferral election is irrevocable as of the date of termination for purposes of
Code Section 409A, the amount calculated above shall be credited to the
Employee’s account under the applicable deferred compensation plan in lieu of
being distributed directly to the Employee.

(v)    Subject to the Employee’s continued compliance with the obligations in
Sections 9 and 10 hereof, up to $50,000 of outplacement services through the
first anniversary of the termination.

(vi)    The Employee’s Initial Equity Award and Sign-On/Buy-Out Equity Award (as
defined in the Prior Employment Agreement) shall vest and be exercisable or
settled.

Payments and benefits provided in this Section 8(d) shall be in lieu of any
termination or severance payments or benefits for which the Employee may be
eligible under any of the plans, policies or programs of the Company or under
the Worker Adjustment Retraining Notification Act of 1988 or any similar state
statute or regulation.

(e)    EXPIRATION OF TERM; NON-EXTENSION OF AGREEMENT. Upon expiration of the
Term, without further action by the Company or the Employee, no severance
benefits will be payable at any time thereafter under this Agreement and
treatment of any outstanding long-term incentive awards will be governed by the
terms of the applicable award agreements and plans as they are during the Term
pursuant to Section 8(h) hereof.

(f)    TERMINATION ON OR AFTER A CHANGE IN CONTROL. Without regard for any
expiration of the Term following a Change in Control (and for which purposes,
the following terms defined above shall survive accordingly), if the Employee’s
employment is terminated on or within twenty-four (24) months following a Change
in Control, other than (x) by the Company for Cause, (y) by reason of death or
Disability or (z) by the Employee without Good Reason, then in lieu of any
payments under Section 8(d), the Company shall pay the Employee the amounts and
provide the Employee with the following:

(i)    The Accrued Benefits.

 

7



--------------------------------------------------------------------------------

(ii)    Subject to the Employee’s continued compliance with the obligations in
Sections 9 and 10 hereof, in lieu of any further salary payment to the Employee
for any period after the termination, a lump sum severance payment, in cash,
equal to two times (2x) the sum of: (1) the Employee’s Base Salary as in effect
immediately prior to the termination or, if higher, in effect immediately prior
to the first occurrence of an event or circumstance constituting Good Reason,
and (2) the Employee’s Target Bonus in respect of the fiscal year in which
occurs the termination or, if higher, the fiscal year in which occurs the first
event or circumstance constituting Good Reason, such lump sum severance payment
to be paid on the sixtieth (60th) day following the Employee’s date of
termination, provided that that the release provided in Section 9 has become
irrevocable prior to such date and except as otherwise provided in
Section 25(b).

(iii)    Subject to the limitations specified below in this Section 8(f)(iii),
for the eighteen (18) month period immediately following the date of
termination, the Company shall arrange to provide the Employee and his
dependents life, accident and health insurance benefits substantially similar to
those provided to the Employee and his dependents immediately prior to the date
of termination or, if more favorable to the Employee, those provided to the
Employee and his dependents immediately prior to the first occurrence of an
event or circumstance constituting Good Reason. The Company will provide these
life and accident insurance benefits at no greater cost to the Employee than the
cost to the Employee immediately prior to the date or occurrence specified in
the first sentence of this Section 8(f)(iii). The Company will either pay
directly, or reimburse the Employee for, the entire cost otherwise payable by
the Employee for these health insurance benefits. Unless the Employee consents
to a different method (after taking into account the effect of such method on
the calculation of “parachute payments” pursuant to Section 8(g) hereof), such
life, accident and health insurance benefits shall be provided through a
third-party insurer and the premiums for that insurance (to the extent paid
directly by the Company or reimbursed by the Company to the Employee) will be
included in the Employee’s income for tax purposes to the extent required by
applicable law. The Company may withhold from any such direct payment or
reimbursement an amount sufficient to cover the amount of required withholding.
Benefits otherwise receivable by the Employee pursuant to this Section 8(f)(iii)
shall be reduced to the extent benefits of the same type are received by or made
available to the Employee by another employer during the eighteen (18)-month
period following the Employee’s termination of employment (and any such benefits
received by or made available to the Employee shall be reported to the Company
by the Employee); provided, however, that the Company shall reimburse the
Employee for the excess, if any, of the cost of such benefits to the Employee
over such cost immediately prior to the date of termination or, if more
favorable to the Employee, the first occurrence of an event or circumstance
constituting Good Reason. Notwithstanding anything in this Section 8(f)(iii) to
the contrary, with respect to the first six (6) months following the Employee’s
termination of employment, if the premiums payable by the Company for group term
life insurance on the Employee’s life exceeds the amount of the “limited
payments” exemption set forth in Section 1.409A-1(b)(9)(v)(B) of the Income Tax
Regulations (or any successor provision thereto), then, to the extent required
in order to comply with Internal Revenue Code (“Code”) Section 409A, the
Employee, in advance, shall pay to the Company an amount equal to the premiums
for any such life insurance policy, other than with respect to life insurance
coverage to which the Employee would be entitled independent of this Agreement.
Promptly following the end of such six (6)-month period, the Company will make a
cash payment to the Employee equal to the difference between the aggregate
amount paid by the Employee for such coverage and the amount that the Employee
would have paid for such life insurance coverage if such cost had been
determined pursuant to this Section 8(f)(iii) other than the preceding sentence.

 

8



--------------------------------------------------------------------------------

(iv)    Without duplication of any amount payable to the Employee under the
terms of the applicable incentive plan, the Company shall pay to the Employee,
on the first day of the seventh month following the month in which occurs the
Employee’s date of termination, a lump sum amount, in cash, equal to the sum of
(i) the Prior Bonuses, and (ii) a pro rata portion of the annual bonus awarded
to the Employee for the fiscal year in which the date of termination occurs,
calculated by multiplying the award that the Employee would have earned on the
last day of the fiscal year, assuming the achievement, at the target level, of
the individual and corporate performance goals established with respect to the
annual bonus, by the fraction obtained by dividing the number of days during
such fiscal year through the date of the Employee’s termination of employment by
365. Notwithstanding the foregoing, if and to the extent the Employee had
elected to defer receipt of any of the Prior Bonuses, and if the Employee’s
deferral election is irrevocable as of the date of termination for purposes of
Code Section 409A, the amount calculated above shall be credited to the
Employee’s account under the applicable deferred compensation plan in lieu of
being distributed directly to the Employee.

(v)    The benefits then accrued by or payable to the Employee under the
Company’s 2010 Supplemental Executive Retirement Plan and Savings Parity Plan or
any successor to any such plans, and the benefits then accrued by or payable to
the Employee under any other nonqualified plan providing supplemental retirement
or deferred compensation benefits shall become fully vested as of the date of
termination notwithstanding any eligibility conditions that would otherwise
apply with respect to such benefits and the benefit, as so vested, will be paid
in accordance with the terms of the applicable plan or program.

(vi)    The Company shall reimburse the Employee for expenses incurred for
outplacement services suitable to the Employee’s position for a period of twelve
(12) months following the Employees termination of employment (or, if earlier,
until the first acceptance by the Employee of an offer of employment) in an
amount not exceeding $50,000.

(vii)    Change in Control Definitions.

(1)    “Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under
the Exchange Act.

(2)    “Change in Control” shall be deemed to have occurred if the event set
forth in any one of the following paragraphs shall have occurred:

(A)    any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such Person any securities acquired directly from the Company or its affiliates)
representing more than 40% of the combined voting power of the Company’s then
outstanding securities, excluding any Person who becomes such a Beneficial Owner
in connection with a transaction described in clause (a) of paragraph (C) below;

 

9



--------------------------------------------------------------------------------

(B)    within any twelve month period, the following individuals cease for any
reason to constitute a majority of the number of directors then serving:
individuals who, at the beginning of the twelve month period, constitute the
Board and any new director (other than a director whose initial assumption of
office is in connection with an actual or threatened election contest, including
but not limited to a consent solicitation, relating to the election of directors
of the Company) whose appointment or election by the Board or nomination for
election by the Company’s shareholders was approved or recommended by a vote of
at least two-thirds of the directors then still in office who either were
directors at the beginning of the twelve month period or whose appointment,
election or nomination for election was previously so approved or recommended
(for these purposes, (x) a threatened election contest will be deemed to have
occurred only if any person or entity publicly announces a bona fide intention
to engage in an election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Company, and (y) a
withhold vote campaign with respect to any director will not by itself
constitute an actual or threatened election contest);

(C)    there is consummated a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company with any other corporation, other
than (a) a merger or consolidation which results in the directors of the Company
immediately prior to such merger or consolidation continuing to constitute at
least a majority of the Board, the surviving entity or any parent thereof or
(b) a merger or consolidation effected to implement a recapitalization of the
Company (or similar transaction) in which no Person is or becomes the Beneficial
Owner, directly or indirectly, of securities of the Company (not including in
the securities Beneficially Owned by such Person any securities acquired
directly from the Company or its affiliates) representing 40% or more of the
combined voting power of the Company’s then outstanding securities;

(D)    the shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated a transaction for the sale or
disposition by the Company of more than 50% of the Company’s assets, other than
a sale or disposition by the Company of more than 50% of the Company’s assets to
an entity, at least 50% of the combined voting power of the voting securities of
which are owned by shareholders of the Company in substantially the same
proportions as their ownership of the Company immediately prior to such sale; or

(E)    any other event that the Board, in its sole discretion, determines to be
a Change in Control.

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions.

For purposes of this Agreement, the Employee’s employment shall be deemed to
have been terminated following a Change in Control by the Company without Cause
or by the Executive with Good Reason, if (x) the Employee employment is
terminated by the Company

 

10



--------------------------------------------------------------------------------

without Cause prior to a Change in Control (whether or not a Change in Control
ever occurs) and such termination was at the request or direction of a Person
who has indicated an intention or taken steps reasonably calculated to effect a
Change in Control, or (y) the Employee terminates his employment for Good Reason
prior to a Change in Control (whether or not a Change in Control ever occurs)
and the circumstance or event which constitutes Good Reason occurs at the
request or direction of such Person.

(3)    “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.

Payments and benefits provided in this Section 8(f) shall be in lieu of any
termination or severance payments or benefits for which the Employee may be
eligible under any of the plans, policies or programs of the Company or under
the Worker Adjustment Retraining Notification Act of 1988 or any similar state
statute or regulation.

(g)    INTERNAL REVENUE CODE SECTION 280G. Notwithstanding any other provisions
of this Agreement, in the event that any payment or benefit received or to be
received by the Employee in connection with a Change in Control or the
termination of the Employee’s employment (whether pursuant to the terms of this
Agreement or any other plan, arrangement or agreement with the Company, any
Person whose actions result in a Change in Control or any Person affiliated with
the Company or such Person) (all such payments and benefits being hereinafter
called “Total Payments”) would be subject (in whole or part), to any excise tax
imposed under Code Section 4999 (the “Excise Tax”), the Total Payments shall be
reduced to the extent necessary so that no portion of the Total Payments is
subject to the Excise Tax but only if (y) the net amount of such Total Payments,
as so reduced (and after subtracting the net amount of federal, state and local
income taxes on such reduced Total Payments) is greater than or equal to (z) the
net amount of such Total Payments without such reduction (but after subtracting
the net amount of federal, state and local income taxes on such Total Payments
and the amount of Excise Tax to which the Employee would be subject in respect
of such unreduced Total Payments).

(i)    The reduction of Total Payments under this Section 8(g), if applicable,
shall be made by first reducing any Total Payments due under Section 8(f)(ii)
hereof, and then any Total Payments due under Section 8(f)(iv) hereof, and then
any Total Payments due under Section 8(f)(vi) hereof, and then any other Total
Payments due in the following order: (1) reduction of cash Total Payments,
(2) cancellation of accelerated vesting of performance-based equity awards
(based on the reverse order of the date of grant), (3) cancellation of
accelerated vesting of other equity awards (based on the reverse order of the
date of grant) and (4) reduction of any other Total Payments due to the Employee
(with benefits or payments in any group having different payment terms being
reduced on a pro-rata basis).

(ii)    For purposes of determining whether and the extent to which the Total
Payments will be subject to the Excise Tax, (1) no portion of the Total Payments
the receipt or enjoyment of which the Employee shall have waived at such time
and in such manner as not to constitute a “payment” within the meaning of Code
Section 280G(b) shall be taken into account, (2) no portion of the Total
Payments shall be taken into account which, in the opinion of tax counsel (“Tax
Counsel”) reasonably acceptable to the Employee and selected by the accounting

 

11



--------------------------------------------------------------------------------

firm (the “Auditor”) which was, immediately prior to the Change in Control, the
Company’s independent auditor (A) does not constitute a “parachute payment”
within the meaning of Code Section 280G(b)(2) (including by reason of Code
Section 280G(b)(4)(A) ) or (B) constitutes reasonable compensation for services
actually rendered, within the meaning of Code Section 280G(b)(4)(B), in excess
of the “base amount” within the meaning of Code Section 280G(b)(3) allocable to
such reasonable compensation, and (iii) the value of any non-cash benefit or any
deferred payment or benefit included in the Total Payments shall be determined
by the Auditor in accordance with the principles of Code Sections 280G(d)(3) and
(4).

(iii)    At the time that payments are made under this Agreement, the Company
shall provide the Employee with a written statement setting forth the manner in
which such payments were calculated and the basis for such calculations
including, without limitation, any opinions or other advice the Company has
received from Tax Counsel, the Auditor or other advisors or consultants (and any
such opinions or advice which are in writing shall be attached to the
statement).

(h)    LONG-TERM INCENTIVE AWARDS. Except as otherwise set forth in this
Agreement, the provisions of the applicable Company long-term and equity (or
equity-based) award agreements and plans will govern the treatment of all other
equity (or equity-based) awards held by the Employee.

(i)    OTHER OBLIGATIONS. Upon any termination of the Employee’s employment with
the Company, the Employee shall promptly resign, effective as of the date of the
Employee’s termination, from any position as an officer, director or fiduciary
of the Company and of any Company-related entity. Any and all amounts payable
and benefits or additional rights provided pursuant to Section 8 beyond the
Accrued Benefits shall only be payable if the Employee satisfies the Employee’s
obligations under this Section 8(i).

(j)    EXCLUSIVE REMEDY. The amounts payable to the Employee following
termination of employment hereunder pursuant to Sections 7 and 8 hereof shall be
in full and complete satisfaction of the Employee’s rights under this Agreement
and all other claims that the Employee may have in respect of the Employee’s
employment with the Company or any of its affiliates, and the Employee
acknowledges that such amounts are fair and reasonable, and are the Employee’s
sole and exclusive remedy, in lieu of all other remedies at law or in equity,
with respect to the termination of the Employee’s employment hereunder or any
breach of this Agreement.

9.    RELEASE; NO MITIGATION. Any and all amounts payable and benefits or
additional rights provided pursuant to this Agreement beyond the Accrued
Benefits shall only be payable if the Employee delivers to the Company and does
not revoke a general release of claims in favor of the Company substantially in
the form of Exhibit A hereto. Such release shall be executed and delivered (and
no longer subject to revocation, if applicable) within sixty (60) days following
termination. In no event shall the Employee be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Employee under any of the provisions of this Agreement, nor shall the
amount of any payment hereunder be reduced by any compensation earned by the
Employee as a result of employment by a subsequent employer, except as provided
in Sections 8(d)(iii) and 8(f)(iii) hereof.

 

12



--------------------------------------------------------------------------------

10.    RESTRICTIVE COVENANTS.

(a)    CONFIDENTIALITY. During the course of the Employee’s employment with the
Company, the Employee will learn confidential information on behalf of the
Company. The Employee agrees that the Employee shall not, directly or
indirectly, use, make available, sell, disclose or otherwise communicate to any
person, other than in the course of the Employee’s assigned duties and for the
benefit of the Company, either during the period of the Employee’s employment or
at any time thereafter, any business and technical information or trade secrets,
nonpublic, proprietary or confidential information, knowledge or data relating
to the Company, any of its subsidiaries, affiliated companies or businesses, or
received from third parties subject to a duty on the Company’s and its
subsidiaries’ and affiliates’ part to maintain the confidentiality of such
information and to use it only for certain limited purposes, in each case which
shall have been obtained by the Employee during the Employee’s employment by the
Company (or any predecessor). The foregoing shall not apply to information that
(i) was known to the public prior to its disclosure to the Employee,
(ii) becomes generally known to the public subsequent to disclosure to the
Employee through no wrongful act of the Employee or any representative of the
Employee, or (iii) the Employee is required to disclose by applicable law,
regulation or legal process (provided that the Employee provides the Company
with prior notice of the contemplated disclosure and cooperates with the Company
at its expense in seeking a protective order or other appropriate protection of
such information).

The U.S. Defend Trade Secrets Act of 2016 (“DTSA”) provides that an individual
shall not be held criminally or civilly liable under any federal or state trade
secret law for the disclosure of a trade secret that (A) is made in confidence
to a federal, state or local government official, either directly or indirectly,
or to an attorney, and solely for the purpose of reporting or investigating a
suspected violation of law; or (B) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal. In
addition, the DTSA provides that an individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual files any document
containing the trade secret under seal and does not disclose the trade secret,
except pursuant to court order.

(b)    INTELLECTUAL PROPERTY RIGHTS. The results and proceeds of the Employee’s
employment with the Company, including, without limitation, any works of
authorship resulting from the Employee’s services to the Company at any time and
any works in progress, shall be works-made-for hire, and the Company shall be
deemed the sole owner throughout the universe of any and all rights of
whatsoever nature therein, whether or not now or hereafter known, existing,
contemplated, recognized or developed, with the right to use the same in
perpetuity in any manner the Company determines in its sole discretion without
any further payment to the Employee whatsoever. If, for any reason, any of such
results and proceeds will not legally be a work-for-hire and/or there are any
rights which do not accrue to the Company under the preceding sentence, then the
Employee hereby irrevocably assigns and agrees to assign any and all of the
Employee’s rights, titles and interests thereto, including, without limitation,
any and all copyrights, patents, trade secrets, trademarks and/or other rights
of whatsoever nature therein, whether or not now or hereafter known, existing,
contemplated, recognized or developed, to the Company, and the Company shall
have the right to use the same in perpetuity

 

13



--------------------------------------------------------------------------------

throughout the universe in any manner the Company determines without any further
payment to the Employee whatsoever. The Employee shall, from time to time, as
may be requested by the Company, do any and all things which the Company may
deem useful or desirable to establish or document the Company’s exclusive
ownership of any and all rights in any such results and proceeds, including,
without limitation, the execution of appropriate copyright and/or patent
applications or assignments. To the extent the Employee has any rights in the
results and proceeds of the Employee’s services that cannot be assigned in the
manner described above, the Employee unconditionally and irrevocably waives the
enforcement of such rights. This Section 10(b) is subject to and will not be
deemed to limit, restrict or constitute any waiver by the Company of any rights
of ownership to which the Company may be entitled by operation of law by virtue
of the Company being the Employee’s employer. Upon the Company’s request, the
Employee shall enter into such other confidentiality or proprietary information
and invention assignment agreement as the Company may determine appropriate.

(c)    NON-COMPETITION. The Employee acknowledges that the Employee performs
services of a unique nature for the Company that are irreplaceable, and that the
Employee’s performance of such services to a competing business will result in
irreparable harm to the Company. Accordingly, during the Employee’s employment
hereunder and for a period of eighteen (18) months thereafter, the Employee
agrees that the Employee will not, directly or indirectly, own, manage, operate,
control, be employed by (whether as an employee, consultant, independent
contractor or otherwise, and whether or not for compensation) or render services
to any person, firm, corporation or other entity, in whatever form, engaged in
competition with the Company or any of its affiliates or in any other material
Business in which the Company or any of its affiliates is engaged on the date of
termination or in which they have planned, on or prior to such date, to be
engaged in on or after such date, in any locale of any country in which the
Company conducts business. For purposes of this Agreement, “Business” means the
creation, development, manufacture, sale, promotion and distribution of vehicle
electronics, transportation components, integrated systems and modules,
electronic technology and other products and services that the Company engages
in, or is preparing to become engaged in. Notwithstanding the foregoing, nothing
herein shall prohibit the Employee from being a passive owner of not more than
one percent of the equity securities of a publicly traded corporation engaged in
a business that is in competition with the Company or any of its affiliates, so
long as the Employee has no active participation in the business of such
corporation. In addition, the provisions of this Section 10(c) shall not be
violated by the Employee commencing employment with a subsidiary, division or
unit of any entity that engages in a business in competition with the Company or
any of its subsidiaries or affiliates so long as the Employee and such
subsidiary, division or unit do not engage in a business in competition with the
Company or any of its subsidiaries or affiliates.

(d)    NON-SOLICITATION; NON-INTERFERENCE. During the Employee’s employment with
the Company and for a period of eighteen (18) months thereafter, the Employee
agrees that the Employee shall not, except in the furtherance of the Employee’s
duties hereunder, directly or indirectly, individually or on behalf of any other
person, firm, corporation or other entity, (i) solicit, aid or induce any
customer of the Company or any of its affiliates to purchase goods or services
then sold by the Company or any of its affiliates from another person, firm,
corporation or other entity or assist or aid any other persons or entity in
identifying or soliciting any such customer, (ii) solicit, aid or induce any
employee, representative or agent of the Company or any of its affiliates to
leave such employment or retention or to accept

 

14



--------------------------------------------------------------------------------

employment with or render services to or with any other person, firm,
corporation or other entity unaffiliated with the Company, or hire or retain any
such employee, representative or agent, or take any action to materially assist
or aid any other person, firm, corporation or other entity in identifying,
hiring or soliciting any such employee, representative or agent, or
(iii) interfere, or aid or induce any other person or entity in interfering,
with the relationship between the Company or any of its affiliates and any of
their respective vendors, joint venturers or licensors. An employee,
representative or agent shall be deemed covered by this Section 10(d) while so
employed or retained and for a period of six (6) months thereafter.
Notwithstanding the foregoing, the provisions of this Section 10(d) shall not be
violated by (A) general advertising or solicitation not specifically targeted at
Company-related persons or entities, (B) the Employee serving as a reference,
upon request, for any employee of the Company or any of its subsidiaries or
affiliates, or (C) actions taken by any person or entity with which the Employee
is associated if the Employee is not personally involved in any manner in the
matter and has not identified such Company-related person or entity for
soliciting or hiring.

(e)    NON-DISPARAGEMENT. The Employee agrees that he will not at any time make,
publish or communicate to any person or entity or in any public forum any
defamatory or disparaging remarks, comments or statements concerning the Company
or its businesses, or any of its employees, officers, members of its Board, and
existing and prospective customers, suppliers, investors and other associated
third parties. The Company agrees that the Company will not at any time through
any public statement make, publish or communicate to any person or entity or in
any public forum any defamatory or disparaging remarks, comments or statements
concerning the Employee or his businesses. The obligation set forth in this
Subsection (e) does not, in any way, restrict or impede the Employee or the
Company (including its members of the Board and executive officers) from
exercising protected rights to the extent that such rights cannot be waived by
agreement or from complying with any applicable law or regulation or a valid
order of a court of competent jurisdiction or an authorized government agency,
provided that such compliance does not exceed that required by the law,
regulation or order. The Employee shall promptly provide written notice of any
such order, applicable to him, to the Board and to the Company’s General
Counsel.

Notwithstanding anything to the contrary in this Agreement, nothing in this
Agreement shall prevent the Employee from providing, without prior notice to the
Company, information to governmental authorities regarding possible legal
violations or otherwise testifying or participating in any investigation or
proceeding by any governmental authorities regarding possible legal violations.
The Employee understands and agrees that the Employee is waiving the right to
any monetary recovery in connection with any complaint or charge that the
Employee may file with an administrative agency pursuant to the immediately
preceding sentence, except with respect to any monetary recovery under the
Dodd-Frank Wall Street Reform and Consumer Protection Act and the Sarbanes-Oxley
Act of 2002.

(f)    COOPERATION. The parties agree that certain matters in which the Employee
will be involved during the Term may necessitate the Employee’s cooperation in
the future. Accordingly, following the termination of the Employee’s employment
for any reason, to the extent reasonably requested by the Board, the Employee
shall cooperate with the Company in connection with matters arising out of the
Employee’s service to the Company; provided that, the Company shall make
reasonable efforts to minimize disruption of the Employee’s other

 

15



--------------------------------------------------------------------------------

activities. The Company shall reimburse the Employee for reasonable expenses
incurred in connection with such cooperation and, to the extent that the
Employee is required to spend substantial time on such matters, the Company
shall compensate the Employee at an hourly rate based on the Employee’s highest
level of Base Salary during the Term.

(g)    RETURN OF COMPANY PROPERTY. On the date of the Employee’s termination of
employment with the Company for any reason (or at any time prior thereto at the
Company’s request), the Employee shall return all property belonging to the
Company or its affiliates (including, but not limited to, any Company-provided
laptops, computers, cell phones, wireless electronic mail devices or other
equipment, or documents and property belonging to the Company). The Employee may
retain the Employee’s rolodex and similar address books; provided, however that
such items only include only contact information and/or personal information not
belonging to the Company.

(h)    REASONABLENESS OF COVENANTS. In signing this Agreement, the Employee
gives the Company assurance that the Employee has carefully read and considered
all of the terms and conditions of this Agreement, including the restraints
imposed under this Section 10. The Employee agrees that these restraints are
necessary for the reasonable and proper protection of the Company and its
affiliates and their trade secrets and confidential information and that each
and every one of the restraints is reasonable in respect of subject matter,
length of time and geographic area, and that these restraints, individually or
in the aggregate, will not prevent the Employee from obtaining other suitable
employment during the period in which the Employee is bound by the restraints.
The Employee further agrees that that the Company would suffer irreparable harm
if the Employee fails to comply with the restraints imposed under this
Section 10, and that the Company would be entitled to any appropriate relief,
including monetary damages, equitable relief and attorneys’ fees. The Employee
acknowledges that each of these covenants has a unique, very substantial and
immeasurable value to the Company and its affiliates and that the Employee has
sufficient assets and skills to provide a livelihood while such covenants remain
in force. The Employee further covenants that the Employee will not challenge
the reasonableness or enforceability of any of the covenants set forth in this
Section 10. It is also agreed that each of the Company’s affiliates will have
the right to enforce all of the Employee’s obligations to that affiliate under
this Agreement, including without limitation pursuant to this Section 10.

(i)    REFORMATION. If it is determined by a court of competent jurisdiction in
any state that any restriction in this Section 10 is excessive in duration or
scope or is unreasonable or unenforceable under applicable law, it is the
intention of the parties that such restriction may be modified or amended by the
court to render it enforceable to the maximum extent permitted by the laws of
that state.

(j)    TOLLING. In the event of any violation of the provisions of this
Section 10, the Employee acknowledges and agrees that the post-termination
restrictions contained in this Section 10 shall be extended by a period of time
equal to the period of such violation, it being the intention of the parties
hereto that the running of the applicable post-termination restriction period
shall be tolled during any period of such violation.

 

16



--------------------------------------------------------------------------------

(k)    SURVIVAL OF PROVISIONS. The obligations contained in Section 8 (and
provisions of Section 7 related thereto), Section 9, this Section 10,
Section 11, Section 13, Section 20 and Section 21 shall survive the termination
of Employee’s employment with the Company and, respecting Sections 9, 10, 11,
13, 20 and 21 only, the expiration of the Term, and shall be fully enforceable
thereafter.

11.    EQUITABLE RELIEF AND OTHER REMEDIES. The Employee acknowledges and agrees
that the Company’s remedies at law for a breach or threatened breach of any of
the provisions of Section 10 hereof would be inadequate and, in recognition of
this fact, the Employee agrees that, in the event of such a breach or threatened
breach, in addition to any remedies at law, the Company shall be entitled to
obtain equitable relief in the form of specific performance, a temporary
restraining order, a temporary or permanent injunction or any other equitable
remedy which may then be available, without the necessity of showing actual
monetary damages or the posting of a bond or other security.

12.    STOCK OWNERSHIP GUIDELINES. The Employee acknowledges and agrees that he
will be subject to the Company’s stock ownership guidelines for the Chief
Executive Officer of the Company, as those guidelines may be amended from time
to time.

13.    CLAWBACK. Notwithstanding anything herein to the contrary, the Employee
may be required to forfeit or repay any or all compensation received by the
Employee under this Agreement pursuant to the terms of any compensation recovery
or clawback policy that has been or may be adopted by or applicable to the
Company, including without limitation any clawback or recovery policy
implemented under the Dodd-Frank Wall Street Reform and Consumer Protection Act.

14.    NO ASSIGNMENTS. This Agreement is personal to each of the parties hereto.
Except as provided in this Section 14 hereof, no party may assign or delegate
any rights or obligations hereunder without first obtaining the written consent
of the other party hereto. The Company may assign this Agreement to any
successor to all or substantially all of the business and/or assets of the
Company, provided that the Company shall require such successor to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, “Company” shall mean the Company and
any successor to its business and/or assets, which assumes and agrees to perform
the duties and obligations of the Company under this Agreement by operation of
law or otherwise.

15.    NOTICE. For purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given (a) on the date of delivery, if delivered by
hand, (b) on the date of transmission, if delivered by confirmed facsimile or
electronic mail, (c) on the first business day following the date of deposit, if
delivered by guaranteed overnight delivery service, or (d) on the fourth
business day following the date delivered or mailed by United States registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:

If to the Employee, at the address (or to the facsimile number) shown in the
books and records of the Company;

 

17



--------------------------------------------------------------------------------

If to the Company, Visteon Corporation, One Village Center Drive, Van Buren
Township, Michigan 48111 Attention: General Counsel;

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

16.    SECTION HEADINGS; INCONSISTENCY. The section headings used in this
Agreement are included solely for convenience and shall not affect, or be used
in connection with, the interpretation of this Agreement. In the event of any
inconsistency between the terms of this Agreement and any form, award, plan or
policy of the Company, the terms of this Agreement shall govern and control.

17.    SEVERABILITY. The provisions of this Agreement shall be deemed severable
and the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.

18.    COUNTERPARTS. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

19.    ARBITRATION. Any dispute or controversy arising under or in connection
with this Agreement or the Employee’s employment with the Company, other than
injunctive relief under Section 11 hereof, shall be settled exclusively by
arbitration, conducted before three neutral arbitrators in accordance with the
National Rules for the Resolution of Employment Disputes of the American
Arbitration Association (“AAA”) then in effect and pursuant to the Federal
Arbitration Act. The decision of the arbitrators will be final and binding upon
the parties hereto, except the parties hereby adopt and agree to implement the
AAA Optional Appellate Arbitration Rules (“Appellate Rules”) with respect to any
arbitration award. Any final decision of the arbitrators or any arbitration
panel under the Appellate Rules or other applicable AAA appeal procedure may be
reviewed, modified, confirmed, or vacated by any federal court having
jurisdiction in accordance with applicable law. The parties acknowledge and
agree that in connection with any such arbitration and regardless of outcome,
(a) each party shall pay all of its own costs and expenses, including, without
limitation, its own legal fees and expenses, and (b) the arbitration costs shall
be borne entirely by the Company.

20.    INDEMNIFICATION. The Company hereby agrees to indemnify the Employee and
hold the Employee harmless to the maximum extent provided under the charter and
by-laws of the Company and applicable law against and in respect of any and all
actions, suits, proceedings, claims, demands, judgments, costs, expenses
(including reasonable attorney’s fees), losses, and damages resulting from the
Employee’s good faith performance of the Employee’s duties and obligations with
the Company (including good faith acts and good faith omissions to act). This
obligation shall survive the expiration of the Term and any termination of the
Employee’s employment with the Company.

21.    LIABILITY INSURANCE. The Company shall cover the Employee under
directors’ and officers’ liability insurance both during and, while potential
liability exists, after the termination of the Employee’s employment in the same
amount and to the same extent as the greater (if differing) of the Company’s
coverage of its other officers and directors. This obligation shall survive the
expiration of the Term and any termination of the Employee’s employment with the
Company.

 

18



--------------------------------------------------------------------------------

22.    GOVERNING LAW. This Agreement, the rights and obligations of the parties
hereto, and all claims or disputes relating thereto, shall be governed by and
construed in accordance with the laws of the State of Delaware, without regard
to the choice of law provisions thereof.

23.    MISCELLANEOUS. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Employee and such officer or director as may be designated by
the Board. No waiver by either party hereto at any time of any breach by the
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. Except as otherwise expressly referenced herein, this Agreement
together with all exhibits hereto (if any) sets forth the entire agreement of
the parties hereto in respect of the subject matter contained herein and
supersedes any and all prior agreements or understandings between the Employee
and the Company with respect to the subject matter hereof. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not expressly set
forth in this Agreement.

24.    REPRESENTATIONS. The Employee represents and warrants to the Company that
(a) the Employee has the legal right to enter into this Agreement and to perform
all of the obligations on the Employee’s part to be performed hereunder in
accordance with its terms, (b) the Employee will not retain any copies of
confidential or proprietary information of the Employee’s prior employer;
(c) the Employee will not use or disclose any confidential or proprietary
information of the Employee’s prior employer during the course of the Employee’s
employment with the Company, (d) the Employee will follow any protocols
established by the Company to prevent the inadvertent use or disclosure of
confidential or proprietary information of the Employee’s prior employer and
(e) the Employee is not a party to any agreement or understanding, written or
oral, and is not subject to any restriction, which, in either case, could
prevent the Employee from entering into this Agreement or performing all of the
Employee’s duties and obligations hereunder. The Company represents and warrants
to the Employee that (a) the Company has the legal right to enter into this
Agreement and to perform all of the obligations on the Company’s part to be
performed hereunder in accordance with its terms, and (b) the Company is not a
party to any agreement or understanding, written or oral, and is not subject to
any restriction, which, in either case, could prevent the Company from entering
into this Agreement or performing all of the Company’s duties and obligations
hereunder.

25.    TAX MATTERS.

(a)    WITHHOLDING. The Company may withhold from any and all amounts payable
under this Agreement or otherwise such federal, state and local taxes as may be
required to be withheld pursuant to any applicable law or regulation.

(b)    SECTION 409A COMPLIANCE.

 

19



--------------------------------------------------------------------------------

(i)    The intent of the parties is that payments and benefits under this
Agreement comply with Code Section 409A and the regulations and guidance
promulgated thereunder (collectively “Section 409A”) and, accordingly, to the
maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith. To the extent that any provision hereof is modified in
order to comply with Section 409A, such modification shall be made in good faith
and shall, to the maximum extent reasonably possible, maintain the original
intent and economic benefit to the Employee and the Company of the applicable
provision without violating the provisions of Section 409A. In no event
whatsoever shall the Company be liable for any additional tax, interest or
penalty that may be imposed on the Employee by Section 409A or for damages for
failing to comply with Section 409A.

(ii)    A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amount or benefit upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.” If any payment to the Employee is conditioned
upon the Employee’s providing a release of claims pursuant to Section 9, which
payment is considered “nonqualified deferred compensation” under Section 409A,
and which may be paid in either of two (2) taxable years of the Employee
depending on the date such release of claims becomes irrevocable, such payment
shall be made on the later of January 8 of the later such taxable year or the
day after the date such release of claims becomes irrevocable. Notwithstanding
any other payment schedule provided herein to the contrary (including, without
limitation, under Sections 8(d) and 8(f)), if the Employee is deemed on the date
of termination to be a “specified employee” within the meaning of that term
under Section 409A(a)(2)(B), then with regard to any payment or the provision of
any benefit that is considered “nonqualified deferred compensation” under
Section 409A payable on account of a “separation from service,” that would, but
for this sentence, be paid or provided before the expiration of the six
(6)-month period measured from the date of the Employee’s “separation from
service,” such payment or benefit shall be made on the date which is the earlier
of (A) the expiration of the six (6)-month period measured from the date of the
Employee’s “separation from service,” and (B) the date of the Employee’s death,
to the extent required under Section 409A. Upon the expiration of the foregoing
delay period, all payments and benefits delayed pursuant to this Section
(whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) shall be paid or reimbursed to the
Employee in a lump sum, and all remaining payments and benefits due under this
Agreement shall be paid or provided in accordance with the normal payment dates
specified for them herein.

(iii)    To the extent that reimbursements or other in-kind benefits under this
Agreement constitute “nonqualified deferred compensation” for purposes of
Section 409A, (A) all expenses or other reimbursements hereunder shall be made
on or prior to the last day of the taxable year following the taxable year in
which such expenses were incurred by the Employee, (B) any right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, and (C) no such reimbursement, expenses eligible
for reimbursement, or in-kind benefits provided in any taxable year shall in any
way affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year.

 

20



--------------------------------------------------------------------------------

(iv)    For purposes of Section 409A, the Employee’s right to receive
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days,
the actual date of payment within the specified period shall be within the sole
discretion of the Company.

(v)    Notwithstanding any other provision of this Agreement to the contrary, in
no event shall any payment or benefit under this Agreement that constitutes
“nonqualified deferred compensation” for purposes of Section 409A be subject to
offset by any other amount unless otherwise permitted by Section 409A.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

COMPANY By:   /s/Francis M. Scricco   Francis M. Scricco  

Chairman of the Board of Directors

EMPLOYEE By:   /s/Sachin Lawande   Sachin Lawande  

Employment Agreement Signature Page

 

22



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE

I, Sachin Lawande, in consideration of and subject to the performance by Visteon
Corporation (together with its subsidiaries, the “Company”), of its obligations
under Section 8 of the Amended and Restated Employment Agreement, dated as of
February 12, 2018 (the “Agreement”), do hereby release and forever discharge as
of the date hereof the Company and its respective affiliates and subsidiaries
and all present, former and future directors, officers, agents, representatives,
employees, successors and assigns of the Company and/or its respective
affiliates and subsidiaries and direct or indirect owners (collectively, the
“Released Parties”) to the extent provided herein (this “General Release”).
Terms used herein but not otherwise defined shall have the meanings given to
them in the Agreement.

1.    I understand that any payments or benefits paid or granted to me under
Section 8 of the Agreement represent, in part, consideration for signing this
General Release and are not salary, wages or benefits to which I was already
entitled. I understand and agree that I will not receive the payments and
benefits specified in Section 8 of the Agreement unless I execute this General
Release and do not revoke this General Release within the time period permitted
hereafter or breach this General Release. Such payments and benefits will not be
considered compensation for purposes of any employee benefit plan, program,
policy or arrangement maintained or hereafter established by the Company or its
affiliates.

2.    Except as provided in paragraph 4 below and except for the provisions of
the Agreement which expressly survive the termination of my employment with the
Company, I knowingly and voluntarily (for myself, my heirs, executors,
administrators and assigns) release and forever discharge the Company and the
other Released Parties from any and all claims, suits, controversies, actions,
causes of action, cross-claims, counter-claims, demands, debts, compensatory
damages, liquidated damages, punitive or exemplary damages, other damages,
claims for costs and attorneys’ fees, or liabilities of any nature whatsoever in
law and in equity, both past and present (through the date that this General
Release becomes effective and enforceable) and whether known or unknown,
suspected, or claimed against the Company and/or any of the Released Parties
which I, my spouse, or any of my heirs, executors, administrators or assigns,
ever had, now have, or hereafter may have, by reason of any matter, cause, or
thing whatsoever, from the beginning of my initial dealings with the Company to
the date of this General Release, and particularly, but without limitation of
the foregoing general terms, any claims arising from or relating in any way to
my employment relationship with Company, the terms and conditions of that
employment relationship, and the termination of that employment relationship
(including, but not limited to, any allegation, claim or violation, arising
under: Title VII of the Civil Rights Act of 1964, as amended; the Civil Rights
Act of 1991; the Age Discrimination in Employment Act of 1967, as amended
(including the Older Workers Benefit Protection Act); the Equal Pay Act of 1963,
as amended; the Americans with Disabilities Act of 1990; the Family and Medical
Leave Act of 1993; the Worker Adjustment Retraining and Notification Act; the
Employee Retirement Income Security Act of 1974; any applicable Executive Order
Programs; the Fair Labor Standards Act; or their state or local counterparts; or
under any other federal, state or local civil or human rights law, or under any
other local, state, or federal law, regulation or ordinance; or under any public
policy, contract or tort, or under

 

23



--------------------------------------------------------------------------------

common law; or arising under any policies, practices or procedures of the
Company; or any claim for wrongful discharge, breach of contract, infliction of
emotional distress, defamation; or any claim for costs, fees, or other expenses,
including attorneys’ fees incurred in these matters) (all of the foregoing
collectively referred to herein as the “Claims”).

3.    I represent that I have made no assignment or transfer of any right,
claim, demand, cause of action, or other matter covered by paragraph 2 above.

4.    I agree that this General Release does not waive or release any rights or
claims that I may have under the Age Discrimination in Employment Act of 1967
which arise after the date I execute this General Release. I acknowledge and
agree that my separation from employment with the Company in compliance with the
terms of the Agreement shall not serve as the basis for any claim or action
(including, without limitation, any claim under the Age Discrimination in
Employment Act of 1967).

5.    I agree that I hereby waive all rights to sue or obtain equitable,
remedial or punitive relief from any or all Released Parties of any kind
whatsoever, including, without limitation, reinstatement, back pay, front pay,
and any form of injunctive relief. Notwithstanding the foregoing, I acknowledge
that I am not waiving and am not being required to waive any right that cannot
be waived under law, including the right to file an administrative charge or
participate in an administrative investigation or proceeding; provided, however,
that I disclaim and waive any right to share or participate in any monetary
award (other than any monetary award under the Dodd-Frank Wall Street Reform and
Consumer Protection Act and the Sarbanes-Oxley Act of 2002) resulting from the
prosecution of such charge or investigation or proceeding.

6.    In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied. I expressly consent that this General Release shall be given full force
and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected Claims (notwithstanding any
state or local statute that expressly limits the effectiveness of a general
release of unknown, unsuspected and unanticipated Claims), if any, as well as
those relating to any other Claims hereinabove mentioned or implied. I
acknowledge and agree that this waiver is an essential and material term of this
General Release and that without such waiver the Company would not have agreed
to the terms of the Agreement. I further agree that in the event that I should
bring a Claim seeking damages against the Company, or in the event that I should
seek to recover against the Company in any Claim brought by a governmental
agency on my behalf, this General Release shall serve as a complete defense to
such Claims to the maximum extent permitted by law. I further agree that I am
not aware of any pending claim, or of any facts that could give rise to a claim,
of the type described in paragraph 2 as of the execution of this General
Release.

7.    I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct.

 

24



--------------------------------------------------------------------------------

8.    I agree that I will forfeit all amounts payable by the Company pursuant to
the Agreement if I challenge the validity of this General Release. I also agree
that if I violate this General Release by suing the Company or the other
Released Parties, I will pay all costs and expenses of defending against the
suit incurred by the Released Parties, including reasonable attorneys’ fees, and
return all payments received by me pursuant to the Agreement on or after the
termination of my employment.

9.    I agree that this General Release and the Agreement are confidential and
agree not to disclose any information regarding the terms of this General
Release or the Agreement, except to my immediate family and any tax, legal or
other counsel that I have consulted regarding the meaning or effect hereof or as
required by law, and I will instruct each of the foregoing not to disclose the
same to anyone. The Company agrees to disclose any such information only to any
tax, legal or other counsel of the Company as required by law.

10.    Any non-disclosure provision in this General Release does not prohibit or
restrict me (or my attorney) from responding to any inquiry about this General
Release or its underlying facts and circumstances by the Securities and Exchange
Commission, the Financial Industry Regulatory Authority, or any other
self-regulatory organization or governmental entity.

11.    I hereby acknowledge that Sections 8, 10, 11, 13 through 15, 17, 19
through 22 and 25 of the Agreement shall survive my execution of this General
Release.

12.    I represent that I am not aware of any Claim by me, and I acknowledge
that I may hereafter discover Claims or facts in addition to or different than
those which I now know or believe to exist with respect to the subject matter of
the release set forth in paragraph 2 above and which, if known or suspected at
the time of entering into this General Release, may have materially affected
this General Release and my decision to enter into it.

13.    Notwithstanding anything in this General Release to the contrary, this
General Release shall not relinquish, diminish, or in any way affect any right
or claim arising out of any breach by the Company or by any Released Party of
the Agreement after the date hereof.

14.    Whenever possible, each provision of this General Release shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:

1.    I HAVE READ IT CAREFULLY;

2.    I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT
RIGHTS, INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN
EMPLOYMENT ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964,
AS AMENDED, THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH DISABILITIES ACT OF
1990, AND THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;

 

25



--------------------------------------------------------------------------------

3.    I VOLUNTARILY CONSENT TO EVERYTHING IN IT;

4.    I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I
HAVE DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION, I HAVE CHOSEN NOT TO
DO SO OF MY OWN VOLITION;

5.    I HAVE HAD AT LEAST 21 DAYS FROM THE DATE OF MY RECEIPT OF THIS RELEASE TO
CONSIDER IT AND THE CHANGES MADE SINCE MY RECEIPT OF THIS RELEASE ARE NOT
MATERIAL OR WERE MADE AT MY REQUEST AND WILL NOT RESTART THE REQUIRED 21 DAY
PERIOD;

6.    I UNDERSTAND THAT I HAVE SEVEN DAYS AFTER THE EXECUTION OF THIS RELEASE TO
REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL
THE REVOCATION PERIOD HAS EXPIRED;

7.    I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE
ADVICE OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND

8.    I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED,
WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN
AUTHORIZED REPRESENTATIVE OF THE COMPANY AND BY ME.

 

SIGNED:  

/s/Sachin Lawande

 

Sachin Lawande

DATE:  

February 12, 2018

 

26